Order entered December 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00861-CR
                              No. 05-20-00862-CR

                    RAYAN DHANES GANESH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F16-76113-S & F16-76111-S

                                     ORDER

      Before the Court is appellant’s December 18, 2020 first motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by January 19, 2021.


                                             /s/   LANA MYERS
                                                   JUSTICE